DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-22) and further elect species Rare Earth metals read on claims 1-4 and 7-22 in the reply filed on 08/19/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19-21, the claimed process is expected to produce various products having different molecular weights including hydrogen, methane, benzene, toluene. These components can be with gas or liquid phase. If so, it is unclear if the volume percentage recited in these claims are based on liquid or gas.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 7-22 (species are rare-earth metal oxide) is/are rejected under 35 U.S.C. 103 as being unpatentable over Klepfer et al (6,184,.427).
Klepfer discloses a process of converting a plastic waste such as polyethyleneclaims 3 and 4 and polyesterclaim 2 by applying microwave radiation to the plastic waste and a catalyst (the abstract; col. 1, lines 6-18; col. 4, lines 18-35).
Klepfer discloses various catalysts. One of them contains La, namely an exchange product of sodium zeolite with La (col. 8, line 1 to col. 9, line 23). Sodium is a group I metal as recited in claim 12. 
While Klepfer does not disclose the chemical form of La in the sodium zeolite as recited in claims 1 and 9, applicants claim the rare earth metal in a form of oxide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Klepfer process by using the catalyst contains Lanthanum in oxide form to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Regarding claims 7-10, Klepfer also disclose other catalysts containing other metals such as Fe and Cr can be used as the catalyst as the catalyst containing lanthanum (col. 8, line 1 to col. 9, line 24).
Klepfer does not disclose the catalyst containing Lanthanum also contains other metals. However, Klepfer as discussed above discloses other equivalent catalysts also contains other metals.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the Klepfer process by combing these equivalent catalysts to become another catalyst containing Lanthanum oxide, and other metals to arrive at the applicant’s claimed process since it is prima facie obvious to combine two compositions each of which is taught by the prior art  to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).
Regarding claims 11 and 14, Klepfer discloses 4 wt.% content of sodium and 10 wt.% of metals. 
Regarding claim 13, Klepfer does not disclose the group I promoter is K or Cs instead of Na as discussed above. However, these group I metals have similar chemical properties.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the Klepfer process by employing any group I metal in the place of Na in Klepfer catalyst to arrive at the applicants’ claimed process since it is expected that similar results wound be obtained except the criticality can be shown by applicants.
Regarding claim 15, Klepfer discloses the frequency of microwave on column 10, lines 45-46.
The condition of temperature and pressure of the reaction as recited 16-19 are not disclosed by Klepfer although Klepfer discloses the temperature at the extruder are from 290 to 300oC and that during microwave irradiation, the reaction mixture increase up to 600 to 700oC (see examples).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the Klepfer process by operating the Klepfer process at an appropriate temperature and pressure to arrive at applicants’ claimed process except the criticality can be shown by applicants.
Regarding claim 22, the reactor of Klepfer appears to be a moving bed in which the reaction mixture is moving during the process.
 Klepfer discloses the product include benzene, and toluene, ethylene and hydrogen as recited in claims 19, 20, and 21 (see examples; paragraph bridging column 12 and 13).
The weight percentages of benzene and toluene can be found in examples. Klepfer does not disclose the volume percentage of these components. However, it is expected that these volume percentages of these components of the Klepfer are similar as to the ones recited in the present claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772